--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 8-K [bonds-8k_0206.htm]
 
Exhibit 10.4
 
AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT
 
This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of February 2, 2011, by and among Bonds.com Group, Inc., a Delaware
corporation (the “Company”), the investors set forth on Schedule I hereto (the
“Original Investors”), the investors set forth on Schedule II hereto (the “New
Investors”), and each other investor who shall, subsequent to the date hereof,
join in and become a party to this Agreement by execution of a Joinder
substantially in the form attached hereto as Exhibit A (a “Joinder”) (each an
“Investor” and collectively, the “Investors”).
 
WHEREAS:
 
A.           On October 19, 2010, pursuant to one or more Unit Purchase
Agreements (each, an “Original Unit Purchase Agreement”), the Company agreed,
upon the terms and subject to the conditions set forth in the Original Unit
Purchase Agreements, to issue and sell to the Original Investors units
consisting of (i) shares of the Company’s Series B Convertible Preferred Stock
(the “Series B Preferred Stock”) or Series B-1 Preferred Stock (the “Series B-1
Preferred Stock”), as the case may be; (ii) warrants which are exercisable to
purchase shares of the Company’s Common Stock or Series A Participating
Preferred Stock, as the case may be (the “Prior Warrants”), and (iii) the right
to receive shares of the Company’s Common Stock or Series A Participating
Preferred Stock, as the case may be, if the Company fails to meet the
performance targets set forth therein (the “Performance Shares”).
 
B.           The Company and the Original Investors are parties to that certain
Registration Rights Agreement (the “Original Agreement”), dated as of October
19, 2010, by and among the Company and each of the Original Investors.
 
C.           Contemporaneously with (or prior to) the execution hereof, (i) each
share of Series B Preferred Stock shall be exchanged for not more than one share
of the Company’s Series D Convertible Preferred Stock (the “Series D Preferred
Stock”), (ii) each share of Series B-1 Preferred Stock shall be exchanged for
not more than one share of the Company’s Series D-1 Convertible Preferred Stock
(the “Series D-1 Preferred Stock”), (iii) the Prior Warrants shall be exchanged
for new warrants with substantially similar terms, and (iv) the Original
Investors shall waive all claims to the Performance Shares.
 
D.           Contemporaneously with the execution hereof, pursuant to a Unit
Purchase Agreement (the “Second Unit Purchase Agreement” and, together with the
Original Unit Purchase Agreement, the “Unit Purchase Agreements”), the Company
has agreed, upon the terms and subject to the conditions set forth in the Second
Unit Purchase Agreement, to issue and sell to the New Investors units consisting
of (i) shares of Series D Preferred Stock and (ii) warrants exercisable for
shares of the Company’s Common Stock.
 
E.           In accordance with Section 9 of the Original Agreement, the Company
and Original Investors holding a majority of the Registrable Securities held by
all of the Original Investors have agreed, as a condition precedent to the New
Investors’ entering into the Second
 

 
 

--------------------------------------------------------------------------------

 

Unit Purchase Agreement, to amend and restate the Original Agreement to provide
for registration rights for the Investors as set forth herein.
 
F.           To induce the Investors to execute and deliver the Unit Purchase
Agreements, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows:
 
1.           Definitions. As used in this Agreement, the following terms shall
have the following meanings:
 
a.           “1933 Act” means the Securities Act of 1933, as amended.
 
b.           “1934 Act” means the Exchange Act of 1934, as amended.
 
c.           “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in the City of New York are authorized or
required by law to remain closed.
 
d.           “Closing Date” has the meaning ascribed to such term in the Second
Unit Purchase Agreement.
 
e.           “Effective Date” means the date a Registration Statement is
declared effective by the SEC.
 
f.           “Effectiveness Deadline” means the date that is 150 days after the
date of the Filing Deadline.
 
g.           “Investor” means an Investor or any transferee or assignee thereof
to whom an Investor assigns its rights under this Agreement and who agrees to
become bound by the provisions of this Agreement in accordance with Section 8
and any transferee or assignee thereof to whom a transferee or assignee assigns
its rights under this Agreement and who agrees to become bound by the provisions
of this Agreement in accordance with Section 8.
 
h.           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
i.           “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415 and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.
 

 
2

--------------------------------------------------------------------------------

 

j.           “Registrable Securities” means (i) any Securities that are shares
of Common Stock and (ii) any shares of Common Stock that are issued or issuable
upon conversion or exercise of Securities.
 
k.           “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Registrable Securities.
 
l.           “Required Holders” means the holders of at least a majority of the
Registrable Securities.
 
m.            “Rule 415” means Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous or delayed basis.
 
n.           “SEC” means the United States Securities and Exchange Commission.
 
o.           “Securities” means, collectively, the Series D Preferred Stock, the
Series D-1 Preferred Stock and the warrants issued in connection with the Unit
Purchase Agreements, together with any capital stock of the Company issued
thereon as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise.
 
2.           Registration.
 
a.           Mandatory Registration.
 
(i)           The Company agrees, as soon as practicable after the date that is
six months after the Closing Date but no later than five (5) business days after
such date (the “Filing Deadline”), to file with the SEC a Registration Statement
under the Act covering the resale of all of the Registrable Securities;
provided, that the Company shall not be required to register for resale pursuant
to this Section 2(a) any Registrable Securities that both (A) may be sold
without restriction by an Investor pursuant to Rule 144 promulgated under the
1933 Act and (B) with respect to which, if requested by the Investor, the
Securities Act restrictive legend on the certificates representing such
Registrable Securities shall have been removed pursuant to the Series D
Stockholders’ Agreement, dated as of the date hereof, by and among the Company,
the New Investors and the other parties thereto. The Company shall use
commercially reasonable efforts to have the Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Effectiveness Deadline. By 9:30 am New York City Time on the Business Day
following the Effective Date, the Company shall file with the SEC, in accordance
with Rule 424 under the 1933 Act, the final prospectus to be used in connection
with sales pursuant to such Registration Statement. The Company and each
Investor hereby acknowledge that in accordance with Rule 415, the Company may
not be allowed to register all of the Registrable Securities in the Registration
Statement. If this occurs, the Company, upon a request by the Required Holders,
shall be required to file additional Registration Statements to include any of
the Registrable Securities that were not registered in the Registration
Statement, provided that such Registrable Securities can be registered at such
time to comply with Rule 415.
 
(ii)           Ineligibility for Form S-3. In the event that Form S-3 under the
1933 Act is not available for the registration of the resale of Registrable
Securities hereunder, the Company shall (i) register the resale of the
Registrable Securities on another appropriate form
 

 
3

--------------------------------------------------------------------------------

 

reasonably acceptable to the Required Holders and (ii) undertake to register the
Registrable Securities on Form S-3 under the 1933 Act as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 under the 1933 Act covering the Registrable Securities has
been declared effective by the SEC.
 
(iii)           Delay at Company’s Option.  Notwithstanding the foregoing
obligations, if the Company furnishes to the Investors a certificate signed by
the Company’s chief executive officer stating that in the good faith judgment of
the Company’s Board of Directors it would be materially detrimental to the
Company and its stockholders for a Registration Statement contemplated by
Section 2(a) to either become effective or remain effective for as long as such
Registration Statement(s) otherwise would be required to remain effective,
because such action would (A) materially interfere with a significant
acquisition, corporate reorganization, or other similar transaction involving
the Company; (B) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or (C)
render the Company unable to comply with requirements under the 1933 Act or 1934
Act, then the Company shall have the right to defer taking action with respect
to such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than one
hundred twenty (120) days after the Filing Deadline.
 
b.           Piggy Back Registration Rights.  If at any time there is not an
effective Registration Statement covering the Registrable Securities, and the
Company shall determine to prepare and file with the SEC a Registration
Statement relating to an offering for its own account or the account of others
under the 1933 Act of any of its equity securities, other than on Form S-4 or
Form S-8 (each as promulgated under the 1933 Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to the Investors a written notice of such determination at least
twenty (20) days prior to the filing of any such Registration Statement and
shall automatically include in such Registration Statement all Registrable
Securities for resale and offer on a continuous basis pursuant to Rule 415;
provided, however, that (i) if, at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
Registration Statement filed in connection with such registration, the Company
determines for any reason not to proceed with such registration, the Company
will be relieved of its obligation to register any Registrable Securities in
connection with such registration, (ii) in case of a determination by the
Company to delay registration of its securities, the Company will be permitted
to delay the registration of Registrable Securities for the same period as the
delay in registering such other securities, (iii) each Investor is subject to
confidentiality obligations with respect to any information gained in this
process or any other material non-public information he, she or it obtains, (iv)
each Investor is subject to all applicable laws relating to insider trading or
similar restrictions; and (v) if all of the Registrable Securities of the
Investors cannot be so included due to Rule 415, then the Company may reduce the
number of the Investors’ Registrable Securities covered by such Registration
Statement to the maximum number which would enable the Company to conduct such
offering in accordance with the provisions of Rule 415.  The Company shall cause
any Registration Statement filed under Section 2(a) of this Agreement0 to be
declared effective under the 1933 Act as promptly as possible after the filing
 

 
4

--------------------------------------------------------------------------------

 

thereof. By 5:00 p.m. Eastern Time on the business day immediately following the
Effective Date of such Registration Statement, the Company shall file with the
SEC in accordance with Rule 424 under the 1933 Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement (whether
or not such filing is technically required under such Rule).
 
c.           Allocation of Registrable Securities; Cut Back. The initial number
of Registrable Securities included in any Registration Statement and any
increase in the number of Registrable Securities included therein shall be
allocated pro rata among the Investors according to the total amount of
securities entitled to be included therein owned by each Investor or in such
other proportions as shall mutually be agreed to by such Investors. In no event
shall the Company include any securities other than Registrable Securities on
any Registration Statement without the prior written consent of the Required
Holders; provided, that to the extent required by any agreement or covenant of
the Company in effect on the date hereof granting registration rights to any
holder of its securities, the Company may include such securities on any
Registration Statement without the consent of the Required Holders, provided
that such inclusion does not reduce the number of Registrable Securities covered
by such Registration Statement.  In the event all of the Registrable Securities
cannot be included in a Registration Statement under this Section 2 due to Rule
415 or underwriter cutbacks, then the Company, unless otherwise prohibited by
the SEC, shall cause the Registrable Securities of the Investors to be included
in such Registration Statement to be reduced pro rata based on the number of
Registrable Securities held by all of the Investors.
 
3.           Registration Procedures. At such time as the Company is obligated
to file a Registration Statement with the SEC pursuant to Section 2, the Company
will use commercially reasonable efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:
 
a.           The Company shall keep each Registration Statement effective
pursuant to Rule 415 at all times until the earlier of (i) the date as of which
each Investor may sell all of the Registrable Securities covered by such
Registration Statement without restriction pursuant to Rule 144 (or any
successor thereto) promulgated under the 1933 Act and is not otherwise
prohibited by the SEC or any statute, rule, regulation or other applicable law
from selling any such Registrable Securities pursuant to such Rule or (ii) the
date on which each Investor shall have sold all of the Registrable Securities
covered by such Registration Statement (the “Registration Period”). The Company
shall use commercially reasonable efforts to ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.
 
b.           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all
 

 
5

--------------------------------------------------------------------------------

 

 Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-Q, Form 10-K or any analogous
report under the 1934 Act, the Company shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the SEC on the same day on which the 1934 Act
report is filed which created the requirement for the Company to amend or
supplement such Registration Statement.
 
c.           The Required Holders shall have the right to select one legal
counsel to review and oversee any registration pursuant to this Agreement
(“Legal Counsel”), as designated by the Required Holders. The Company and Legal
Counsel shall reasonably cooperate with each other in performing the Company’s
obligations under this Agreement.  The Company shall (A) permit Legal Counsel to
review and comment upon (i) a Registration Statement at least five (5) Business
Days prior to its filing with the SEC and (ii) all amendments and supplements to
all Registration Statements (except for Annual Reports on Form 10-K, and Reports
on Form 10-Q and any similar or successor reports) within a reasonable number of
days prior to their filing with the SEC, and (B) not file any Registration
Statement or amendment or supplement thereto in a form to which Legal Counsel
reasonably objects. The Company shall not submit a request for acceleration of
the effectiveness of a Registration Statement or any amendment or supplement
thereto without the prior approval of Legal Counsel, which consent shall not be
unreasonably withheld. The Company shall furnish to Legal Counsel, without
charge, (i) copies of any correspondence from the SEC or the staff of the SEC to
the Company or its representatives relating to any Registration Statement, (ii)
promptly after the same is prepared and filed with the SEC, one copy of any
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Investors, and all exhibits and (iii) upon the effectiveness of
any Registration Statement, one copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto.
 
d.           The Company shall furnish to the Investors, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Investors, all exhibits and each preliminary prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Investors may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as the Investors may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by the Investors.
 
e.           The Company shall use commercially reasonable efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by Investors of the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
 

 
6

--------------------------------------------------------------------------------

 

jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Legal Counsel and Investors of the receipt by the Company of any notification
with respect to the suspension of the registration or qualification of any of
the Registrable Securities for sale under the securities or “blue sky” laws of
any jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.
 
f.           The Company shall notify Legal Counsel and Investors in writing of
the happening of any event, as promptly as practicable after becoming aware of
such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, nonpublic information), and, subject to Section 3(o), promptly
prepare a supplement or amendment to such Registration Statement to correct such
untrue statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and Investors (or such other number of copies as
Legal Counsel or Investors may reasonably request). The Company shall also
promptly notify Legal Counsel and Investors in writing (i) when a prospectus or
any prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and
Investors by facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, and (iii)
of the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.
 
g.           The Company shall use commercially reasonable efforts to prevent
the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and Investors of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.
 
h.           The Company shall notify the Investors in writing of the happening
of any event, as promptly as practicable after becoming aware of such event, as
a result of which the prospectus included in a Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not
 

 
7

--------------------------------------------------------------------------------

 

misleading (provided that in no event shall such notice contain any material,
nonpublic information), and, subject to Section 3(o), promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to the Investors (or such other number of copies as the Investors may
reasonably request).
 
i.           The Company shall promptly notify the Investors in writing (i) when
a prospectus or any prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to the
Investors by facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, and (iii)
of the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.
 
j.           The Company shall hold in confidence and not make any disclosure of
information concerning the Investors provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
 
k.           The Company shall cooperate with the Investors and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Investors may
reasonably request and registered in such names as the Investors may request.
 
l.           If requested by an Investor, the Company shall (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as the Investor reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by an Investor holding any
Registrable Securities.
 

 
8

--------------------------------------------------------------------------------

 

m.           The Company shall use commercially reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.
 
n.           The Company shall otherwise use commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.
 
o.           Notwithstanding anything to the contrary herein, at any time after
the Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed sixty (60)
consecutive days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of one hundred twenty (120) days and
the first day of any Grace Period must be at least two (2) trading days after
the last day of any prior Grace Period (each, an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Investors receive the notice referred to
in clause (i) and shall end on and include the later of the date the Investors
receive the notice referred to in clause (ii) and the date referred to in such
notice. The provisions of Section 3(g) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of the Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable. Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of an Investor in connection with any sale of
Registrable Securities with respect to which such Investor has entered into a
contract for sale, and delivered a copy of the prospectus included as part of
the applicable Registration Statement (unless an exemption from such prospectus
delivery requirements exists), prior to the Investor’s receipt of the notice of
a Grace Period and for which the Investor has not yet settled.
 
p.           The Company shall (i) in the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the underwriter(s) of such
offering; (ii) use its commercially reasonable efforts to cause all such
Registrable Securities covered by a Registration Statement to be listed on a
national securities exchange or trading system and each securities exchange and
trading system (if any) on which similar securities issued by the Company are
then listed; (iii) provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and provide a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration; and (iv) subject to reasonable confidentiality agreements,
promptly make available for inspection by selling Investors, any underwriter(s)
participating in
 

 
9

--------------------------------------------------------------------------------

 

any disposition pursuant to such Registration Statement, and any attorney or
accountant or other agent retained by any such underwriter or selected by the
selling Investors, all financial and other records, pertinent corporate
documents, and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent, in each case, as necessary or advisable to verify the accuracy of the
information in such registration statement and to conduct appropriate due
diligence in connection therewith.
 
q.           With a view to making available to the Investors the benefits of
Rule 144 and other rules and regulations of the SEC that may at any time permit
an Investor to sell securities of the Company to the public without
registration, the Company covenants that it shall (i) file in a timely manner
all reports and other documents required to be filed by it under the 1933 Act
and the 1934 Act and the rules and regulations adopted by the SEC thereunder and
(ii) take such further action as each Investor may reasonably request
(including, but not limited to, providing any information necessary to comply
with Rule 144, if available, with respect to resales of the Registrable
Securities under the 1933 Act), at all times from and after the date hereof, all
to the extent required from time to time to enable such Investor to sell
Registrable Securities without registration under the 1933 Act within the
limitation of the exemptions provided by (x) Rule 144, as may be amended from
time to time or (y) any other rules or regulations now existing or hereafter
adopted by the SEC. Upon the written request of an Investor, the Company shall
deliver to the Investor a written statement as to whether it has complied with
such requirements.
 
4.           Obligations of the Investors.
 
a.           At least five Business Days prior to the first anticipated filing
date of a Registration Statement, the Company shall notify each Investor in
writing of the information the Company requires from such Investor if such
Investor elects to have any of such Investor’s Registrable Securities included
in such Registration Statement. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of an Investor that such
Investor shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.
 
b.           Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.
 
c.           Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of Section 3(f), such Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3(g) or the
 

 
10

--------------------------------------------------------------------------------

 

first sentence of Section 3(f) or receipt of notice that no supplement or
amendment is required. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Unit Purchase
Agreement in connection with any sale of Registrable Securities with respect to
which such Investor has entered into a contract for sale prior to such
Investor’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(g) or the first sentence of Section 3(f) and for
which such Investor has not yet settled.
 
d.           Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.
 
5.           Expenses of Registration. All reasonable expenses, other than
underwriting discounts, commissions and stock transfer taxes with respect to the
Registrable Securities, incurred in connection with registrations, filings or
qualifications pursuant to Section 2(a), including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company and one counsel for the
Investors (including the Legal Counsel) shall be paid by the Company.
 
6.           Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Agreement:
 
a.           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor, the directors,
officers, managers, members, partners, employees, agents, representatives of,
and each Person, if any, who controls each Investor within the meaning of the
1933 Act or the 1934 Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement or expenses, joint or
several (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the
 

 
11

--------------------------------------------------------------------------------

 

offer or sale of the Registrable Securities pursuant to a Registration Statement
or (iv) any violation of this Agreement (the matters in the foregoing clauses
(i) through (iv) being, collectively, “Violations”). Subject to Section 6(c),
the Company shall reimburse the Indemnified Persons, promptly as such expenses
are incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): shall not apply to a
Claim (a) arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company by or on
behalf of any Investor expressly for use in connection with the preparation of
the Registration Statement or any such amendment thereof or supplement thereto
or the omission or alleged omission in such written information to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, if such prospectus was timely made available by the
Company pursuant to Section 3(d); (b) to the extent such Claim is based on a
failure of the Investor to deliver or to cause to be delivered the prospectus
made available by the Company, including a corrected prospectus, if such
prospectus or corrected prospectus was timely made available by the Company
pursuant to Section 3(d); (c) in which amounts are paid in settlement of any
Claim and such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld or delayed; (d) in
which an Investor fails to cease all offers and sales of Registrable Securities
in accordance with Section 4(c) herein; and (e) arising out of or based upon a
breach by any Investor of such Investor’s obligations set forth herein. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 8.
 
b.           In connection with any Registration Statement in which any Investor
is participating, to the fullest extent permitted by law, such Investor agrees
to severally and not jointly indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 6(a), the Company, each
of its directors, each of its officers who signs the Registration Statement and
each Person, if any, who controls the Company within the meaning of the 1933 Act
or the 1934 Act (each, an “Indemnified Party”), against any Claim or Indemnified
Damages to which any of them may become subject, under the 1933 Act, the 1934
Act or otherwise, insofar as such Claim or Indemnified Damages arise out of or
are based upon any Violation, in each case to the extent, and only to the
extent, that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by such Investor expressly for use
in connection with such Registration Statement; and, subject to Section 6(c),
such Investor will reimburse any legal or other expenses reasonably incurred by
an Indemnified Party in connection with investigating or defending any such
Claim; provided, however, that the indemnity agreement contained in this Section
6(b) and the agreement with respect to contribution contained in Section 7 shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Investor, which consent shall
not be unreasonably withheld or delayed. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 8.  The obligations of each Investor under
this Section 6(b) shall be limited in amount to the net amount of proceeds
received by such Investor from the sale of Registrable Securities pursuant to
such Registration Statement.
 
 

 
12

--------------------------------------------------------------------------------

 

c.           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Required Holders. The Indemnified Party or
Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.
 
d.           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
 
e.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 

 
13

--------------------------------------------------------------------------------

 

7.           Contribution. To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities
pursuant to such Registration Statement.
 
8.           Assignment of Registration Rights. The rights under this Agreement
shall be automatically assignable by an Investor to any transferee of at least
25% of such Investor’s Registrable Securities if: (i) the Investor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, contemporaneous with such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) such transfer is
made pursuant to a privately negotiated, non-market disposition of Registrable
Securities and immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the 1933 Act and applicable state securities laws; and (iv) at or before the
time the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein.
 
9.           Amendment of Registration Rights. Provisions of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Required Holders; provided, however, that
the addition of a new Investor as a party to the Agreement shall not be deemed
an amendment hereof if such Investor has been approved by the Board and the
Required Holders and has executed a Joinder.  Any amendment or waiver effected
in accordance with this Section 9 shall be binding upon each Investor and the
Company. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities.  Notwithstanding the
foregoing, no amendment to this Agreement shall disproportionately and adversely
affect the rights of any Investor relative to the rights of all of the Investors
without such affected Investor’s consent.  No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of this Agreement unless the same consideration also is offered
to all of the parties to this Agreement.
 
10.           Miscellaneous.
 
a.           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities.
 
b.           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally, (ii) upon receipt, when sent
 

 
14

--------------------------------------------------------------------------------

 

by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party), so long as such
facsimile is followed by mail delivery of the same information contained in such
facsimile, or (iii) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses for such communications shall be:
 
If to Company:
 
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Facsimile:  (212) 946-3999
Attention:  Chief Executive Officer
 
with a copy to:
 
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Telephone: (813) 227-8484
Facsimile:  (813) 221-2900
Attention:  Mark A. Danzi, Esq
 
If to an Investor, to the address set forth underneath such Investor’s name on
the signature page hereto.
 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, or (B) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service, or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i) or (iii) above, respectively.
 
c.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
d.           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such

 
15

--------------------------------------------------------------------------------

 

suit, action or proceeding is brought in an inconvenient forum or that the venue
of such suit, action or proceeding is improper.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
e.           This Agreement and the instruments referenced herein constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement and the instruments referenced herein supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.
 
f.           Subject to the requirements of Section 8, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.
 
g.           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
h.           This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
 
i.           Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
j.           All consents and other determinations required to be made by any
Investor pursuant to this Agreement shall be made, unless otherwise specified in
this Agreement, by the Required Holders.

k.           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
 
l.           This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
 
m.           Currency. As used herein, “Dollar”, “US Dollar” and “$” each mean
the lawful money of the United States.
 
Remainder of Page Intentionally Left Blank.
 

 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Amended and Restated Registration Rights Agreement to be
duly executed as of the date first written above.
 
 

   
COMPANY:
          BONDS.COM GROUP, INC.                
By:
 /s/ Michael O. Sanderson
   
Name:
Michael O. Sanderson     
Title:
CEO 


[Amended and Restated Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Schedule I
 
Original Investors
 


 


 
UBS Americas Inc.
 
Bonds MX, LLC
 
Robert Jones
 

 
 

--------------------------------------------------------------------------------

 

Schedule II
 
New Investors

 
GFINet Inc.
 
Oak Investment Partners XII, Limited Partnership